Citation Nr: 1027228	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim of entitlement to service connection for the cause 
of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.  He died in November 1994.  The appellant is the Veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that, following a November 1998 Board decision 
that denied service connection for the cause of the Veteran's 
death, the appellant submitted her application to reopen her 
claim in February 2006, which was denied in a letter issued on 
September 19, 2006.  Thereafter, she submitted another claim to 
reopen that was received on September 11, 2007, within one year 
of the September 2006 denial.  The September 2007 claim was 
adjudicated in the May 2008 rating decision.  However, in 
connection with the appellant's September 2007 claim, medical 
opinions from Drs. Sud and Dabideen were submitted.  Such 
opinions suggest that the Veteran's fatal scleroderma may be 
related to his military service.  As set forth in 38 C.F.R. § 
3.156(b), when new and material evidence is received prior to the 
expiration of the appeal period, it will be considered as having 
been filed in connection with the claim which was pending at the 
beginning of the appeal period.  As evidence accompanying the 
appellant's September 2007 claim qualifies as new and material 
evidence, such must be considered as part of her February 2006 
claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); 
see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In connection with her appeal, the appellant and her daughter 
testified at a personal hearing before the undersigned Veterans 
Law Judge sitting at the RO in May 2010; a transcript of the 
hearing is associated with the claims file.    

At the time of the appellant's Board hearing, she submitted 
additional evidence.  In connection with such evidence, she 
submitted a waiver of agency of original jurisdiction (AOJ) 
consideration.  38 C.F.R. § 20.1304 (2009).  Moreover, such 
evidence is duplicative of that already contained in the claims 
file.  Therefore, the Board may properly consider the newly 
received evidence.

The merits of the issue of entitlement to service connection for 
the cause of the Veteran's death are addressed in the REMAND 
portion of the decision below and such issue is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in November 1998, the Board denied 
service connection for the cause of the Veteran's death.

2.  Evidence added to the record since the final November 1998 
Board denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the appellant's claim for service 
connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The November 1998 Board decision that denied service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 
(1998) [(2009)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death is completely favorable and, in that regard, no further 
action is required to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations.  Consideration 
of the merits of the appellant's claim is deferred, however, 
pending additional development consistent with the VCAA.

The Veteran died in November 1994.  The death certificate 
reflects that the immediate cause of death was scleroderma due to 
or a consequence of pulmonary fibrosis.  The appellant claims 
that the Veteran's fatal scleroderma manifested during service or 
within a year of his separation of service or, in the 
alternative, is a result of his exposure to herbicides during 
service in Vietnam.  In this regard, she alleges that the 
symptoms that the Veteran had during and immediately following 
service, to include those associated with Raynaud's disease, 
were, in fact, symptoms of scleroderma that were misdiagnosed.  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
 
Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
arthritis, Raynaud's disease, and scleroderma, which become 
manifest to a compensable degree within the year after service, 
will be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a November 1998 decision, the Board denied entitlement to 
service connection for the cause of the Veteran's death.  
Specifically, the Board determined that neither scleroderma nor 
pulmonary fibrosis were present in service or manifested for many 
years thereafter; service connection was not in effect for any 
disability at the time of the Veteran's death; and service-
connected disabilities did not contribute substantially or 
materially to the cause of the Veteran's death, nor hasten death.  
At the time of the November 1998 decision, the Board considered 
the Veteran's service treatment records; post-service records, to 
specifically include those from the Hurley Medical Center, St. 
Joseph's Mercy Hospital, and McLaren Regional Medical Center and 
statements from Dr. McIntosh and Dr. Gibson; and a May 1998 VA 
opinion.  The Board outlined the relevant evidence as noted 
below.

The Veteran's service treatment records, including the report of 
his October 1967 service separation examination, reflect no 
complaint, finding, or treatment regarding rheumatoid arthritis, 
scleroderma, or pulmonary fibrosis.  

Treatment records from the Hurley Medical Center, dated from 1975 
through 1991, reflect that the Veteran was hospitalized in April 
1975.  He reported at that time that he had a history of 
arthralgias for at least two years.  The discharge diagnoses were 
arthralgias and diffuse pulmonary fibrosis.  A June 1988 record 
from Hurley Medical Center reflects an impression including 
history of chronic lung disease and pulmonary fibrosis as well as 
a history of rheumatoid arthritis and scleroderma.  

A March 1978 hospital discharge summary from St. Joseph's Mercy 
Hospital reflects that the Veteran was admitted for evaluation of 
possible collagen vascular disease.  He reported that, when he 
was 15 or 16 years old, he noted that his fingers would turn blue 
and painful when exposed to cold.  The cold intolerance had 
persisted.  In 1975, he suffered severe leg pain and was 
hospitalized.  X-rays at that time showed pulmonary fibrosis.  In 
the fall of 1975, he had been referred to a rheumatologist and 
placed on Prednisone.  At admission, in March 1978, he reported a 
several-year history of intermittent swelling and stiffness of 
his joints.  The discharge diagnoses included rheumatoid 
arthritis, pulmonary fibrosis secondary to rheumatoid arthritis 
and pulmonary osteoarthropathy.

A November 1987 letter from Dr. McIntosh, a private 
rheumatologist, reflects that the Veteran had a history of 
rheumatoid arthritis dating back to 1978.  It indicates that he 
had severe Raynaud's since 1967.  The impressions were rheumatoid 
arthritis with the overlap syndrome suggestive of scleroderma.

A medical record from McLaren Regional Medical Center reflects 
that the Veteran was hospitalized on November 10 and 11, 1994.  
The diagnostic impression included acute dyspnea, congestive 
heart failure, and history of mixed connective tissue disorder 
and atrial fibrillation.

A January 1995 letter from Dr. Gibson, a private physician, 
reflects that he had followed the Veteran from June 24, 1974, 
until his death.  At the time he first saw the Veteran, the 
Veteran gave a one-year history of problems with his lungs and 
soreness in his extremities.  Secondary to the Veteran's 
restrictive and obstructive lung disease, he developed cardiac 
arrhythmia and became a cardiopulmonary cripple until his death 
in November 1994.  Dr. Gibson stated that, in view of the 
Veteran's "exposure to Agent Orange, it is felt that it was 
causative for his medical problems and ultimate death."  

A May 1998 opinion from a VA physician reflects that the 
Veteran's claims file and medical records were carefully 
reviewed.  It notes that the Veteran suffered from a connective 
tissue disease that may have been scleroderma as well as a 
pulmonary problem that was an interstitial fibrosis.  The opinion 
indicates that a causative relationship between Agent Orange 
exposure and immune system disorders and respiratory disorders 
has never been established.  The opinion notes that Agent Orange 
information included in the claims file has been carefully 
reviewed in order to enable the physician to make this decision.  
It was the physician's opinion that the Veteran's death was in no 
fashion related to his Agent Orange exposure.

The Board further noted that the Veteran's DD Form 214 reflects 
that he had service in Vietnam and exposure to Agent Orange has 
been verified by the U.S. Armed Service Center for Research of 
Unit Records.  As such, the Board determined that he was presumed 
to have been so exposed during service in Vietnam during the 
Vietnam Era.  The Board initially determined that the competent 
medical evidence reflected the onset of pulmonary disorder and 
scleroderma many years post-service and further concluded that 
neither scleroderma or pulmonary fibrosis, or any immune system 
disorder or pulmonary disorder, excluding cancer, are presumed to 
be residual to exposure to Agent Orange.  As such, the Board 
found that the preponderance of the evidence was against a 
finding that scleroderma or pulmonary fibrosis was incurred in or 
aggravated during the Veteran's service or may have been presumed 
to have been so incurred.   

Additionally, the Board weighed the opinions of record and 
determined that a preponderance of the competent medical evidence 
was against a finding that any disability that resulted in the 
Veteran's death was related to his exposure to Agent Orange or 
was otherwise incurred in or aggravated during his active 
service.  

As such, in November 1998, the Board denied entitlement to 
service connection for the cause of the Veteran's death.  At that 
time, the appellant was notified of such decision and her 
appellate rights; however, she did not appeal the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court). Thereafter, the appellant's application to reopen 
her claim of entitlement to service connection for the cause of 
the Veteran's death was first received in February 2006.  Thus, 
the November 1998 Board decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 (1998) [(2009)].

Generally, a claim which has been denied in an unappealed Board 
decision or an unappealed RO decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (August 29, 2001).  As the appellant 
filed her application to reopen her claim of entitlement to 
service connection for the cause of the Veteran's death in 
February 2006, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. 
§ 3.156(a), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the November 1998 Board decision, opinions from Drs. Sud 
and Dabideen and statements from the appellant and her daughter 
have been received.  A January 2006 opinion from Dr. Sud reflects 
that he reviewed Dr. McIntosh's November 1987 consultation 
letter, which reflected that the Veteran had severe Raynaud's 
since 1967 and also suffered from chronic rheumatoid arthritis 
and overlap syndrome with scleroderma.  Dr. Sud noted that the 
appellant had described joint, respiratory, and gastrointestinal 
symptoms that began shortly after the Veteran's military service.  
He opined that, based on the limited information he had, i.e., 
Dr. McIntosh's consultation letter, it appeared to him that the 
symptoms described by the appellant are as likely as not 
attributable to scleroderma.

In an August 2007 letter, Dr. Dabideen indicated that the 
appellant stated that he had treated the Veteran in the early 
1980's and, upon a review of the Veteran's medical history, he 
stated that he had determined that the Veteran did show early 
symptoms of scleroderma as his medical report showed in June 
1968.  Dr. Dabideen reported that scleroderma, a chronic 
connective tissue disease that is classified as one of the 
autoimmune rheumatic diseases, was rare and unknown at that time.  
The Veteran suffered from joint, respiratory, and 
gastrointestinal symptoms and was misdiagnosed.  Dr. Dabideen 
stated that it was his opinion that the symptoms described are 
more than likely attributed to scleroderma.  

In a November 2007 letter, Dr. Sud reiterates his statements as 
documented in the January 2006 letter and further stated that the 
symptoms described by the appellant evidently began as early as 
the Veteran's release from the military. 

At her May 2010 Board hearing and in documents of record, the 
appellant indicated that the Veteran began to decline in health 
following his return from Vietnam.  She reported that he suffered 
with respiratory, gastrointestinal, and joint symptoms that began 
as early as June 1968 and had Raynaud's disease since 1967.  The 
appellant further indicated that, beginning in the spring of 
1968, the Veteran's hands would turn purple, he suffered with 
coughing spells, and complained about his stomach.  She also 
testified that he had weakness in his knee and abdominal distress 
in May 1968.  The appellant's and Veteran's daughter testified 
that, for as long as she could remember, her father was in a lot 
of pain and sick all of the time.

The Board concludes that the evidence received since the November 
1998 denial is new and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death.  Specifically, it is new in that it 
was not previously of record.  It is material because it is not 
cumulative and redundant of the evidence of record at the time of 
the prior denial.  The newly received evidence reflects that the 
Veteran may have had symptoms of his fatal scleroderma during or 
immediately after his military service, suggesting that the cause 
of his death may be directly related to service.  Therefore, the 
Board finds that the new evidence tends to prove a previously 
unestablished fact necessary to substantiate the underlying claim 
of service connection for the cause of the Veteran's death.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the appellant's claim.  
Accordingly, the claim of entitlement to service connection for 
the cause of the Veteran's death is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for the cause 
of the Veteran's death is granted.


REMAND

Prior to consideration of the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death on the 
merits, the Board finds that a remand is necessary to ensure that 
due process is followed and that there is a complete record upon 
which to decide her claim so that she is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records reflect complaints of 
sore fingers, stomach cramps, diarrhea, and coughing spells.  
Additionally, at a May 1968 VA examination, the Veteran reported 
complaints of abdominal cramping, epigastric burning, occasional 
frequent watery bowel movements, a grainy feeling in the abdomen, 
coughing, and problems with his left knee.  Moreover, the 
appellant competently and credibly testified as to the Veteran's 
joint, respiratory, and gastrointestinal symptoms during and 
immediately after service. 

As indicated previously, the Veteran's death certificate reflects 
that the immediate cause of death was scleroderma due to or a 
consequence of pulmonary fibrosis.  The appellant claims that the 
Veteran's fatal scleroderma manifested during service or within a 
year of his separation of service or, in the alternative, is a 
result of his exposure to herbicides during service in Vietnam.  
In this regard, she alleges that the symptoms that the Veteran 
had during and immediately following service, to include those 
associated with Raynaud's disease, were, in fact, symptoms of 
scleroderma that were misdiagnosed.  

Relevant to her theory that the Veteran's fatal conditions were 
related to herbicide exposure, opinions from Dr. Gibson and a May 
1998 VA examiner are of record.  Additionally, pertinent to 
whether the Veteran experienced symptoms of scleroderma during 
and immediately following his military service, there are 
opinions from Drs. Sud and Dabideen of record.  However, it does 
not appear that either Dr. Sud or Dr. Dabideen had the Veteran's 
full record to review in offering their opinions.  Therefore, the 
Board finds that a remand is necessary in order to obtain an 
opinion regarding whether the Veteran's cause of death is related 
to his military service.  See DeLaRosa v. Peake, 515 F.3d 1319, 
1322 (Fed. Cir. 2008).

Additionally, the VCAA and implementing regulations impose 
obligations on VA to provide claimants with notice and 
assistance.  As the appellant was not provided with notice of the 
information and evidence necessary to establish an effective date 
for her claim of entitlement to service connection for the cause 
of the Veteran's death in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a remand is necessary to 
provide the appellant with proper VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
proper VCAA notice that informs her of the 
evidence and information necessary to 
establish an effective date in accordance 
with Dingess/Hartman, supra.

2.  The claims file should be forwarded to an 
appropriate medical professional so as to 
obtain an opinion regarding the cause of the 
Veteran's death.  The claims file, to include 
a copy of this Remand, must be made available 
to and be reviewed by the examiner.  After a 
full review of the claims file, the examiner 
should offer an opinion on the following:

(A)  Is it likely, unlikely, or at least 
as likely as not that the Veteran's fatal 
scleroderma and/or pulmonary fibrosis had 
their onset in service or are otherwise 
related to the Veteran's military service, 
to include exposure to herbicides?  

(B)  Did the Veteran manifest scleroderma 
within one year of his service discharge 
in December 1967?  If so, please describe 
the manifestations at such time. 

(C)  Was the Veteran's cause of death 
otherwise related to his military service?

In offering the examiner must consider all 
the evidence of record, to specifically 
include the Veteran's in-service and post-
service symptoms as reflected by his medical 
records and the appellant's statements as 
well as the opinions offered by Drs. Gibson, 
Sud, and Dabideen and the May 1998 VA 
examiner.  The rationale for any opinion 
offered should be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the appellant's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the appellant and 
her representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


